Forrest, J.
(specially presiding),
Vincent De P. Henderson made claim at the audit to exemption of $750 as surviving husband. The claim was not objected to, and is hereby allowed and awarded.
The first paragraph of the will directs the payment of decedent’s debts and funeral expenses out of the estate. This provision, in effect, is a legacy in favor of the surviving husband in relief of his primary obligation, but, because of his election to take against the will, the legacy fails. The accountant is, accordingly, surcharged with the funeral expenses which are credited in the account, and they shall be deducted from the distributive share of the surviving husband in this distribution. . . .